684 S.E.2d 628 (2009)
285 Ga. 877
In the Matter of Christopher M. KUNKEL.
No. S10Y0064.
Supreme Court of Georgia.
October 5, 2009.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
P. Bruce Kirwan, Atlanta, for Kunkel.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Christopher M. Kunkel's petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227(b). In his petition Kunkel admits that he pled guilty on July 31, 2009 to violating 18 U.S.C. § 371, Conspiracy to Commit Wire Fraud, in the United States District Court for the Northern District of Georgia, Atlanta Division; that the offense is a felony; and that by virtue of this conviction he has violated Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Kunkel requests that he be allowed to voluntarily surrender his license to practice law and asserts that he understands that a voluntary surrender is tantamount to disbarment pursuant to Bar Rule 4-110(f). In its response to Kunkel's petition, the State Bar urges that the petition be accepted as it is in the best interests of the Bar and the public.
We have reviewed the record and agree to accept Kunkel's petition for the voluntary surrender of his license. Accordingly, the name of Christopher M. Kunkel is hereby removed from the rolls of the persons entitled to practice law in the State of Georgia. Kunkel is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur except NAHMIAS, J., who is not participating.